Citation Nr: 1204451	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  99-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include chloracne secondary to Agent Orange exposure. 

2.  Entitlement to service connection for a seizure disorder. 

3.  Entitlement to service connection for organic brain syndrome. 

4.  Entitlement to service connection for a stomach disability. 

5.  Entitlement to service connection for residuals of a spinal cord injury. 

6.  Entitlement to service connection for central nervous disorder of the hands and feet, to include as secondary to Agent Orange exposure. 

7.  Entitlement to service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure. 

8.  Entitlement to service connection for ulnar neuropathy, to include as secondary to Agent Orange exposure. 

9.  Entitlement to service connection for prostatitis, to include as secondary to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1969 and in Reserve service, to include active duty for training from August 1979 to December 1979.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in June 2001, July 2005, and February 2009 and the case is now ready for appellate review.  

The Veteran testified before a Veterans Law Judge in February 2001 who has since retired.  Pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. §§ 20.707, 20.717, the Veteran was informed by letter dated in August 2011 of his right to attend a hearing before another Veterans Law Judge.  This letter informed the Veteran that if he did not respond in 30 days, the Board would assume that he did not want such a  hearing.  As the Veteran did not respond to this letter, and the Board will proceed with the adjudication below.  

FINDINGS OF FACT

1.  The record shows that the Veteran served in the Republic of Vietnam during the time period when exposure to herbicides is presumed.  

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has a skin disability, central nervous disorder of the hands and feet, peripheral neuropathy, ulnar neuropathy, or prostatitis that is related to service, including presumed exposure to herbicide agents.

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has a seizure disorder, organic brain syndrome, stomach disability, or residuals of a spine cord injury that is related to service.  


CONCLUSIONS OF LAW

1.  A skin disability, central nervous disorder of the hands and feet, peripheral neuropathy, ulnar neuropathy, and prostatitis were not incurred in or aggravated by service and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A seizure disorder, organic brain syndrome, stomach disability, and residuals of a spinal cord injury were not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for the disabiities at issue in multiple notification letters dated from June 2001 to April 2011 that described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  In particular regard to Dingess notice requirements, it does not appear that the Veteran has been advised regarding the elements of degree of disability and effective date by any of the VCAA notice letters.  However, the lack of notice regarding these elements is rendered moot because the Veteran's claims are being denied for reasons explained in greater detail below, and therefore no disability rating or effective date will be assigned.

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the VCAA notice letters.  Also, the RO provided the Veteran with a copy of February 1998 and May 2003 rating decisions, the July 1998 SOC, and multiple SSOCs dated from December 2000 to June 2011 which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Although the Veteran did not receive VCAA notice until after initial adjudication of the claims (because the initial rating decision occurred prior to the enactment of the VCAA), it is clear that he was provided with the opportunity to participate in the processing of his claims as to render any defect in notice non-prejudicial.  In this regard, the Veteran has demonstrated through his testimony at two hearings and the submission of statements and evidence that he was aware of the type of evidence required to substantiate his claims.  Moreover, the claims were readjudicated in multiple SSOCs, most recently in June 2011, after proper notice was sent.

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  In addition, voluminous post-service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, and are associated with the claims folders, currently 10 in number.  The Veteran has also been afforded multiple VA examinations through May 2011 that include detailed discussions of the pertinent in-service and post service clinical history and opinions as to whether the disabilities at issue are the result of service with supporting rationale.  These examinations include, as directed in the most recent Board remand of February 2009, July 2009 and December 2010 VA examinations that contain opinions as to whether the Veteran has a skin disability or prostatitis due to service.  

The RO has also obtained, as directed in the February 2009 remand, the original  records of hospitalization at Cutler Army Hospital at Fort Devens, Carthage Area Hospital, and Walter Reed Army Medical Center.  Also obtained as requested were reports from a mental health center requested in the February 2009 remand as clarified by the Veteran in a March 2009 statement as well additional records, to include the Agent Orange registry code sheet, from the Veteran's participation with this registry in 1997 as requested in the most recent remand.  The RO also contacted the Bethesda Naval Hospital to request records as directed in the February 2009 remand, and a negative reply was received from this facility in March 2009.  A negative reply was also received from the Social Security Administration in March 2009 in response to a request for records as directed in the February 2009 remand.  As a result, the Board finds that the RO complied with the instructions of its February 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).    

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board will proceed with appellate review.

II.  Factual Background

The record in this case is extensive and, as stated above, is contained in 10 voluminous files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The STRs from the Veteran's active service from May 1966 to May 1969 reflect treatment in March and April 1968 for tinnitus and hearing loss following what was described as an acute blast injury.  A March 1968 STR reflected complaints of dysuria and clear discharge.  The examination at that time showed a somewhat tender prostate.  Another STR dated in November 1968 showed the Veteran complaining about a slight drip and burning upon urination.  The examination at that time showed a normal prostate and no penile lesions.  The January 1968 separation examination was negative for any of the conditions for which service connection is claimed.  The report of medical history collected at that time showed the Veteran reporting frequent severe headaches and indicated that he was treated for a concussion in 1968 without any current problems.  It was also noted that he had been treated for gonorrhea and had no current problems associated with the condition.   

A.  Central Nervous Disorder of the Hands and Feet, Peripheral Neuropathy,
Ulnar Neuropathy, a Seizure disorder, Organic Brain Syndrome,
Residuals of a Spinal Cord Injury, Stomach Disability

The Veteran contentions in this case include the assertion that the disabilities listed immediately above are ultimately the result of an August 1979 jeep accident during Reserve duty that was concluded to have been incurred in line of duty.  Reports from hospitalization after this accident reflect injuries to include facial lacerations, a fracture of the maxilla, a right zygomatic complex fracture and maxillary anterior alveolar fracture.  X-rays of the abdomen showed diffuse gastric dilation with no evidence of abnormal air accumulation, a normal gas pattern, and no evidence of bowel obstruction or paralysis.  X-rays of the skull showed no visible cranial fracture or depressed fragments.  X-rays of the cervical spine in September 1979 showed a loss of the cervical curvature with straightening of the spine due to what were described as severe muscle spasms with no evidence of a fracture, vertebral collapse or subluxation.  The neural foramina were within normal limits and the odontoid process showed no evidence of fracture or dislocation.  

The extensive history of record was summarized in conjunction with a May 2007 VA examination to determine to determine whether the Veteran had organic brain syndrome, residuals of a spinal cord injury, a seizure disorder, a central nervous disorder of the hands and feet, peripheral neuropathy, or ulnar neuropathy as a result of service.  The claims files were reviewed by the examiner and, since the medical history contained therein was well summarized and focused on the disabilities at issue, it is a useful conduit to an understanding of the pertinent history.   

The history summarized by the examiner at the May 2007 VA examination included reference to the blast injury in 1968, but she found the more "severe injury" to have stemmed from the 1979 jeep accident.  Also discussed was the Veteran's attributing degenerative disease of the cervical spine to the 1979 jeep accident, primarily manifested as neck pain until 2004 when he fell backwards after hitting his head on a concrete curb after throwing a snow ball.  He stated that he was unable to move his hands the morning after this accident and that he immediately flew to Boston for care of these symptoms.  A June 2005 MRI of the cervical spine was said to show degenerative changes, significant cord compression and cord signal changes at the C3-C5 level.  The Veteran stated that by 2006 he was quadriparetic.   

Also discussed by the examiner was a seizure disorder which the Veteran dated to 1979.  He said he was treated with multiple medications for the seizures but switched to a single medication due to problems of absorption from gastroparesis.  The Veteran reported that his last grand mal seizure was in 1999 but that he still had petit mal seizures that occur two to three times a day in which he loses his train of thought or misses gaps in conversation.  The history with respect to organic brain syndrome was said to be "unclear," but he felt that this was possibly related to his having headaches.  It was noted that the Veteran was diagnosed with peripheral neuropathy in the past, which he attributed to exposure to Agent Orange.  Also described was bilateral ulnar neuropathy in the past that was diagnosed in the 1980s which the Veteran attributed to being a "tunnel rat" during service and from firing his weapon in a prone position with his elbows on the ground.   

In summarizing the clinical history, which the physician who conducted the May 2007 VA examination noted at that point was contained in an 8-volume claims file, she noted a history of headaches to as far back as an April 1970 report reflecting a two-year history of headaches.  This report was said to no mention any antecedent trauma and reflect a normal EEG.  She also referred to an April 1975 clinical report mentioning headaches with a notation of excessive alcohol use.  The examiner  noted that clinical records mentioned that the injuries sustained in this accident included LeFort fractures, and a "blow out" fracture of the right eye with residual diplopia.  She also noted the Veteran was transferred from various hospitals, "finally ending up at Walter Reed Medical Center from September to December 1979," which she found was not consistent with the Veteran's statement to her that he was hospitalized for two years after the 1979 jeep accident.  

Continuing with her summary of the clinical record, the examiner noted that a neurologic examination conducted in 1981 showed the Veteran complaining about atypical face pain since the 1979 accident with lancinating stabbing pain involving the right side of the face.  [Note:  Because service connection is in effect for disabilities to include one listed as "atypical facial pain following multiple facial fractures" under DC 8045, service connection is already in effect for this symptomatology described at the 1981 examination].  The examiner remarked that no mention was made at the 1981 examination to seizures or a neck injury, nor was there reference to seizures or a neck disorder in multiple clinical notes and VA examinations dated after the 1981 treatment until 1987.  An EEG performed in July of 1987 was noted as being normal.  An October 1987 medical evaluation was also said to not refer to seizures or a neck injury.  The examiner noted that the first post-service clinical evidence documenting the presence of seizures was dated in July 1988. 

Additional evidence summarized by the physician who conducted the May 2007 VA examination after July 1988 included multiple notes reflecting alcohol use and gastrointestinal problems with persistent complaints of nausea and vomiting.  She noted that multiple studies showed abnormal esophageal motility and that gastric emptying studies showed delayed gastric emptying.  The examiner stated that she could not find any etiology provided for the Veteran's gastrointestinal problems.  She also referred to the reports from inpatient treatment for Dilantin toxicity in October 1989, with the history from the Veteran upon admission that he had suffered a subdural hematoma requiring an evacuation and a coma for two weeks during service.  She noted that long-term EEG monitoring during this hospitalization was negative, despite the Veteran's report of seizures during such monitoring, and that the Veteran was subsequently referred to the psychiatric floor to rule out conversion and malingering.  

Based on the history summarized by the examiner, which is consistent with the undersigned's review of the evidence on file with the additions noted below, and her physical examination of the Veteran, the final diagnoses following the May 2007 VA included cervical spine degenerative disease with spinal stenosis and myelopathy.  With respect to the relationship between the diagnosed cervical spine disorder and service, she commented that "[t]here is no evidence in his claim[s] file[s] to support a prior neck injury during the accident of 1979, and no compliant in the ten years subsequent to the accident of any neck problems.  Therefore, this condition cannot be related to his automobile accident of 08/79."   

With respect to organic brain syndrome, the examiner found that the Veteran did not have any complaints consistent with the condition, that the Veteran "denies having a claim for this," and that to the extent such complaints are shown, they are not related to service for the same reason as set forth above with regard to the cervical spine disability.  She also found that the examination was not consistent with peripheral neuropathy, that the described neuropathy was chronic in nature rather than the acute neuropathy associated with exposure to Agent Orange, and that it is much more likely that such symptoms are associated with the documented history of alcohol use.  

As for a seizure disorder, she stated that she could find no medical evidence documenting the presence of an organic seizure disorder and no mention of any type of seizure disorder until 1988.  She also found it "extremely unlikely for a posttraumatic seizure disorder to manifest itself nearly ten years after the original trauma.  Therefore, these seizures are much less likely than not related to his automobile accident of 1979."  She noted that the claimed central nervous disorder of the hands and feet "falls under the category of peripheral neuropathy" and that to the extent such a disorder was shown, it was not related to service for the reasons stated above with respect to a seizure disorder.  Finally with respect to ulnar neuropathy, the examiner noted that the Veteran was status post ulnar nerve transposition, that the condition did not currently appear to be affecting functioning, and that to the extent there were any current symptoms of the condition, they are not related to service for the reasons stated above with respect to a seizure disorder.   

Supplementing the above history, particularly that which is favorable to the Veteran, the Board notes that the first post-service evidence of a cervical spine disability is contained in reports from an X-ray of the cervical spine in April 1997 that showed mild degenerative changes at the C5-C6 level.  With respect to organic brain sydrome, the first pertinent reference is contained in VA clinical records dated in 1988 and 1989 that reflect medical histories linking organic brain syndrome to the in-service jeep accident.  There is additional clinical evidence reflecting clinical histories linking organic brain syndrome to the in-service jeep accident date in the late 1980s and early 1990s, to include reports from VA psychiatric hospitalization in June and July 1994.  A September 1993 report from a private psychologist reflects a history that the Veteran had "organic memory problems secondary to a severe head injury sustained years ago while in the military service."   

As for peripheral neuropathy, a November 1997 VA general medical examination showed the Veteran describing symptoms of this condition.  The physical examination revealed hypesthesia to light touch and pinprick in glove and stocking distribution, with the comment by the examiner that the Veteran has "signs of peripheral neuropathy, probably due to Agent Orange."  The Veteran was referred for a VA neurological examination, completed in December 1997, that showed some incoordination in the left hand on finger-to-nose testing.  Reflexes were slightly increased in the left arm and there was decreased sensation in the toes and ankles.  A neurological disability was not diagnosed at that time, and electrodiagnostic testing completed in November 1997 was negative.  

With respect to the claimed disability associated with a central nervous disorder of the hands and feet and ulnar neuropathy, an October 1987 VA examination report showed decreased sensation in the ulnar distribution of the right hand.  A private emergency room report dated in November 1995 reflected a past surgical history to include bilateral carpal tunnel syndrome.  The examination at that time showed decreased left finger tip and the lateral palm sensation attributed by the examiner to carpal tunnel surgery.  VA clinical reports dated in 1989 noted a history of right ulnar nerve transposition, and the record includes reports from a left submuscular nerve transposition in April 1995.  

The Veteran was afforded another VA examination in May 2010 to determine whether any of the disabilities at issue have resulted from service, and the physician who conducted this examination had the benefit of the original reports from the hospitalization in 1979 added to the record in May 2009 (copies of at least some of these reports were previously of record).  This evidence and the post-service clinical evidence were considered by the examiner, and following such consideration and physical examination of the Veteran, the diagnoses included "[g]ait ataxia, footdrop gait, quadriparesis, and distal sensory deficits in all extremities [which] are residuals of cervical spinal cord injury (compressive cervical myelopathy)."  The examiner found that the cervical spinal cord injury most likely occurred in December 2004 when the Veteran slipped and hit his head and neck on a concrete slab given that "no neck injury was documented following the 1979 car accident."  The examiner also noted the Veteran "had no persistent symptoms of myelopathy following the car accident or the years afterwards to warrant a retrospective diagnosis of cervical myelopathy.  He most likely did not have a spinal cord injury following the motor vehicle accident in 1979." 

Also diagnosed after the May 2010 VA examination were nonepileptic seizures which the examiner stated were less likely than not the result of an in-service head injury, with the negative EEGs for the pertinent time in question provided as rationale for this decision.  Also diagnosed was a mild traumatic brain injury, with the examiner commenting that given "multiple documented head injuries during active duty military service and after discharge," as well as cerebellar atrophy consistent with long term alcohol use, he could only "speculate" as to the cause of the Veteran's memory problems.  

With respect to a stomach disability, the first post-service evidence of a stomach disability is contained in reports from VA clinical records dated in 1988, with one such report dated in October 1988 showing the Veteran reporting that his gastrointestinal problems began before the 1979 jeep accident.  Testing for these stomach problems revealed evidence of gastritis, duodenitis, prolonged gastric emptying, abnormal gastric motility and gastroparesis.  Reports from private psychiatric hospitalization that ended in October 1996 reflects a history of gastroparesis since 1979. 

An October 1997 report from a private physician noted the Veteran reporting that his gastroparesis was secondary to a vagal injury sustained in a head injury that occurred in Boston in 1993 when the Veteran went to the "wrong neighborhood."  An April 1998 private clinical report noted that the Veteran's gastroparesis was due to a, presumably in-service, head injury. 

A November 2005 VA examination resulted in the conclusion by the examiner that she could note state whether the Veteran had a vagus nerve injury during service as claimed by the Veteran and that there was no evidence that Agent Orange caused such a disorder.  A list of the Veteran's medical conditions on a May 2006 VA clinical report included history of gastroparesis "probably related to vagal nerve injury, MVA, 1979."  

Reports from a May 2011 VA examination, to determine whether the Veteran has a stomach disability as a result of service, reflect review of the claims files.  The pertinent history was recorded therein.  In referencing the April 1998 private clinical report discussed above, the examiner noted that the physician "offers no evidence" for the conclusion therein that the Veteran's gastroparesis was due to the in-service head injury.  Following a summary of the pertinent history, the examiner concluded that the Veteran's stomach disability, determined at that time to be delayed gastric dumping, was most likely due to medications the Veteran was taking.  He noted the Veteran's contention that he had gastroparesis as a result of a vagus nerve injury in service and concluded, after a thorough review of the claims files, that he could find no evidence that the Veteran sustained a vagus nerve injury.  

B.  Skin Disability

December 1979 hospital reports following the above-discussed jeep accident reflect treatment for seborrheic dermatitis.  The first pertinent post-service evidence is contained in VA clinical reports dated in 1984 reflecting dermatitis.  A December 1988 VA dermatologic report reflected seborrhea of the scalp, temples, cheeks, and middle portions of the chest and back.  A VA examination in November 1997 resulted in a diagnosis of typical chloracne of the chest and back. 

A January 2006 VA dermatologic examination resulted in a diagnosis of chronic seborrheic dermatitis, which the examiner emphasized was not chloracne.  A May 2007 VA skin disease compensation examination showed the Veteran reporting that he noticed pus on his shirt during service in 1967 but did not go to sick call because "everyone had it."  The examination revealed no signs of chloracne and did show seborrheic dermatitis on the chest, back, and scalp, which the examiner said was not related to exposure to herbicides during Vietnam service.

In July 2009, the Veteran was afforded a VA examination to determine whether he had a skin disability as a result of service.  The examiner noted that seborrheic dermatitis is not related to herbicide exposure.  The pertinent clinical history was summarized, to include VA dermatologic clinic reports dated in 1984, 1985, 1993, and 1996 describing treatment for dermatitis.  She also made reference to a March 1997 clinical report noting the presence of severe acne, recalcitrant to antibiotics.  In referring to the VA examination of November 1997 which diagnosed chloracne of the chest and back, the physician who conducted the July 2009 VA examination emphasized that no description of the reported chloracne lesions was provided by the examiner in 1997.  

The examiner in July 2009 did diagnose the Veteran with seborrheic dermatitis, and concluded that this condition was not caused by or a result of military service, to include the seborrheic dermatitis of the scalp shown during the hospitalization that ended in 1979.  With respect to chloracne, the examiner stated there was no evidence of this condition currently or for the past 11 years.  She noted that, while there was reference to severe acne and possibly chloracne from 1997, "the condition is not noted as being chronic based on evidence of massive volumes of records.  In addition, there are no photographs in his records to provide a more objective presentation of this condition." 

The Veteran was afforded another VA examination to determine whether he had a skin disability as a result of service in December 2010.  It was again noted that the claims files had been reviewed prior to the examination.  The physical examination again found no evidence of chloracne, and diagnosed the Veteran with seborrheic dermatitis of the face, with the examiner noting that the lesions on the chest were most likely related to sun damage and were not the same condition as noted on the face.  She found that the Veteran's seborrheic dermatitis was less likely as not related to military service.  As a rationale for this decision, she noted that, although there was evidence of the condition in the reports from the 1979 in-service hospitalization, there was no evidence of chronicity associated with the condition.  

C.  Prostatitis

The STRs from the Veteran's active duty from May 1966 to May 1969 as noted above included a finding of a tender prostate in March 1968, and additional treatment for genitourinary complains in November 1968.  The separation examination did not reflect prostatitis or any other genitourinary disorder.  A June 1980 report from the genitourinary clinic at Ft. Devens, Massachusetts, reflects a diagnosis of mild prostatitis.  

Thereafter, it was noted by a VA environmental physician in July 1997 following the Veteran's participation in the Agent Orange Registry that the results of an examination and tests indicated the Veteran "may" have acne, prostatitis, and peripheral neuropathy secondary to exposure to Dioxin.  However, the VA general medical examination conducted in November 1997 showed no complaints or clinical evidence of prostatitis or any other genitourinary disability.  

Prostate cancer was diagnosed in May 2002, and service connection for this disability was granted on a presumptive basis as being due to exposure to Agent Orange by a December 2003 rating decision.  Thereafter, a November 2005 VA examination noted that the Veteran's prostatitis was not at the time active and found that it was not caused by or the result of exposure to Agent Orange, with the examiner explaining that there was no evidence that Agent Orange was a causative agent for the chronic prostatitis.  The reports from this examination document review of the claims files by the examiner.  

In July 2009, the Veteran was afforded a VA examination to determine whether he had prostatitis as result of service.  The reports from this examination reflect review of the claims files and summary of the pertinent clinical history.  This summary included reference to the fact that the separation examination did not reflect a urinary disability.  Reference was made to the urinary complaints and tender prostate shown on the March 1968 STR and the fact that a November 1968 STR noted a drip and dysuria.  Noting the fact that the Veteran had been diagnosed with prostate cancer, for which service connection has been established, the examiner emphasized that chronic prostatitis is not a secondary complication of cancer.  Following a review of the clinical history and examination of the Veteran, the examiner concluded that it was at least as likely as not that the Veteran's prostatitis was related to service.  As a rationale for this opinion, she noted the fact that the Veteran was shown to have a tender prostate during active service and that his symptoms could likely be traced back to military service.  Following a December 2010 VA examination, this same examiner concluded that the Veteran did not have prostatitis, and that his urinary complaints were more properly attributed to prostate cancer and a neurogenic bladder.

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp 2010).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 2010 ); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) ; 38 C.F.R. § 3.303(d) . 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999). 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In certain cases, service connection can be presumed if a Veteran was exposed to a herbicide agent during active service.  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, the Veteran is shown by evidence on his DD Form 214 to have served in the Republic of Vietnam during the period in which exposure to Agent Orange is presumed.

If a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee at 1043-44.

Applying first the provisions with regard to presumptive service connection based on herbicide exposure to the disabilities for which service connection is claimed based on such exposure, 38 C.F.R. § 3.309(e) enables an allowance of presumptive service connection only for the diseases listed thereunder as set forth above if the provisions of 38 C.F.R. § 3.307(a)(6) are also met.  Under 38 C.F.R. § 3.307(a)(6)(ii), chloracne and subacute peripheral neuropathy must be manifested to a degree of 10 percent or more within one year of exposure.  In this case, the first reference to chloracne in clinical records is dated well after that in 1997, thereby precluding a grant of service connection for chloracne on a presumptive basis under 38 C.F.R. § 3.307(a)(6)(ii)  

With respect to the disabilities that are neurological and are claimed to have been the result of exposure to Agent Orange; namely, a central nervous disorder of the hands and feet, peripheral neuropathy, and ulnar neuropathy, a presumption exists for subacute peripheral neuropathy shown within one year of service, not the types of neurological disorders at issue in the instant case.  As indicated, "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  As such, any currently diagnosed or described neurological disabilities in existence would by definition have not resolved within the two-year post onset period.  Therefore, none of the neurological disabilities at issue may be categorized as "acute or subacute neuropathy" within the meaning of 38 C.F.R. § 3.309(e).  With respect to prostatitis, although prostate cancer is listed as one of the diseases at 38 C.F.R. § 3.309(e) presumed to have been caused by exposure to Agent Orange, prostatitis (which is not a form of cancer) is not.   

As indicated, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, to include as a result of exposure to herbicides.  See Combee, supra.  In this regard, the Board recognizes the July 1997 conclusion following the Veteran's participation in the Agent Orange Registry by a VA environmental physician who stated that the Veteran "may" have acne, prostatitis, and peripheral neuropathy secondary to exposure to Agent Orange during service.  However, the Board does not find such a speculative medical opinion to be probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative). 

Also with respect to prostatitis, this condition was not demonstrated within months of the July 1997 VA environmental physician at a VA general medical examination conducted in November 1997, and the VA physician who reviewed the claims files and examined the Veteran in November 2005 determined that the Veteran's prostatitis, which was not at that time active, was not caused by or related to exposure to Agent Orange, and explained therein that the there was no evidence that Agent Orange was a causative agent for chronic prostatitis.  This same examiner, although finding it at least as likely as not that prostatitis was related to service following a July 2009 VA examination, found after the December 2010 examination that the Veteran did not at that time have prostatitis, and that his urinary complaints were more properly attributed to his prostate cancer and neurogenic bladder. 

The Board finds that, although there is some ambiguity in this regard, the weight of the probative medical evidence in this case when viewed in its entirety is against a conclusion that the Veteran has prostatitis as a result of service.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board has the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another).  Even if we were to conclude that the evidence is in relative balance on this point, a grant of service connection for prostatitis would be of no benefit to the Veteran because it would be tantamount to "pyramiding" (i.e., applying the VA Schedule for Rating Disabilities twice for the same symptomatology).  In other words, the disability attributable to the service-connected prostate cancer (after the expiration of six months following therapeutic procedures such as surgery or chemotherapy if there has been no local reoccurrence or metastasis) is rated on the basis of voiding dysfunction under 38 C.F.R. § 4.115(b), Diagnostic Code (DC) 7528, as disability due to prostatitis is similarly rated under DC 7527.  Pyramiding is prohibited by law, because it would overcompensate the claimant for the actual impairment of his earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. § 4.14.

With respect to the neurological disabilities claimed to have been the result of exposure to Agent Orange, the Board acknowledges the positive evidence represented by the remark on the report from the November 1997 VA general medical examination of "signs" of peripheral neuropathy that were "probably" due to exposure to Agent Orange.  However, no rationale was provided for this opinion, diminishing its probative value.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The record does not otherwise reflect a definitive medical opinion linking one of the neurological disabilities for which service connection is claimed to Agent Orange, and the conclusion following the VA examination and review of the clinical evidence in May 2007 was that any neuropathy described at that time was "chronic" in nature rather than the acute neuropathy associated with exposure.  Further rationale was provided for this opinion to the extent that the examiner found it much more likely that the Veteran's neurological symptoms were the result of alocohol use than service.  

Finally, to the extent it is contended that the neurological disabilities are otherwise related to service, to include the 1979 jeep accident,  the VA physician who examined the Veteran in May 2010 (who had the benefit of the original and complete reports from the hospitalization following the jeep accident in 1979) attributed such neurological deficits as footdrop, quadriparesis, and distal sensory deficits to compressive cervical myelopathy, a condition the examiner found not to be related to service, as discussed further below.  The Board finds the opinions following these examinations to be the most probative evidence of record with respect to this matter, because they reflected consideration of the pertinent clinical history and are supplemented by supporting rationale.  

With regard to establishing service connection for a skin disability on a basis other than the Agent Orange presumptive provisions, the opinion following the July 2009 VA examination that was documented to have included consideration of the pertinent evidence of record, including the evidence of dermatitis of the scalp during the hospitalization in 1979, was that the Veteran did not have a skin disability as a result of service.  The same opinion was rendered after a December 2010 VA examination that also was documented to have been preceded by a review of the clinical evidence.  As these opinions were also buttressed by supporting rationale, the Board also finds the opinions following these examinations to be the most probative evidence of record with respect to this matter.   

Addressing now the disabilities for which service connection is claimed that do not include the contention that they were the result of exposure to Agent Orange, the VA examiner in May 2007 as indicated above noted that the first evidence of any type of seizure disorder was in 1988, nearly ten years after the 1979 jeep accident, and that it would be "extremely unlikely" for a posttraumatic seizure to manifest itself so long after such trauma as occurred in the 1979 jeep accident.  As such, she found it "much less likely than not" that the Veteran developed seizures as a result of this accident.  Furthermore, the conclusion following the May 2010 VA examination that included a review of the original reports from the hospitalization following the jeep accident was that they were less likely than not the result of any in-service head injury.  Rationale supporting this opinion was provided; namely, the negative EEGs for any time remotely close to the injuries in question.  Accordingly, and for the reasons stated previously, the Board finds the opinions following the May 2007 and May 2010 VA examination to be the most probative evidence with respect to this matter.  

Turning to organic brain syndrome, the Board first emphasizes that service connection has been granted for post-traumatic headaches and cranial nerve palsy.  As such, the RO has recognized the fact that in-service head trauma has caused some residual disability.  Moreover, the Veteran himself at the May 2007 VA examination did not refer to having any complaints associated with organic brain syndrome, and even disputed that there was any type of claim for such disability.  With respect to the "mild traumatic brain injury" diagnosed following the May 2010 VA examination, the Board notes that service connection is already in effect for a disability rated under the diagnostic code for traumatic brain injuries, DC 8045, as noted herein previously.  Moreover, the diagnosis rendered at the May 2010 VA examination does not equate with organic brain syndrome.  This examiner also essentially found that, given the evidence of a post-service head injury (i.e. the 2004 head injury sustained while throwing a snowball and falling down) as well as the history of alcohol abuse, it would be pure speculation to link any memory problems the Veteran had to service.  Thus the Board finds that the more probative of the evidence weighs against a conclusion that the Veteran has organic brain syndrome as a result of service.  

As above, the Board recognizes that there is some ambiguity in this matter, and that the record reflects positive clinical evidence reflected by clinical records linking organic brain syndrome to service.  However, even if we were to conclude that the evidence is in relative balance as to whether the Veteran has organic brain syndrome due to service, given the fact that service connection has been granted for post-traumatic stress disorder at a rating of 100 percent, and that disability due to organic brain syndrome under 38 C.F.R. § 4.130, DC 9327, would be rated under the same criteria as the Veteran's PTSD, additional compensation could not be granted for any disability due to organic brain syndrome, under the bar against pyramiding.  38 C.F.R. § 4.14, Brady, supra. 

Turning now to the claim for stomach disability, the first post-service evidence of stomach complaints is dated in 1988, and one report dated in October 1988, as previously indicated, reflected the Veteran reporting that his stomach complaints began prior to the 1979 jeep accident.  Moreover, while he attributed stomach complains to a vagus injury to a private examiner in October 1997, he reported that this injury was sustained in an injury after service in 1993.  Finally, the conclusion by a physician following a May 2011 VA examination conducted for the purpose of determining whether a stomach disability was the result of service and which was documented to have been based on a review of the clinical history, was that he could find no evidence that the Veteran sustained a vagus nerve injury during service, and that his stomach problems were morel likely related to medications.   

This examiner who conducted the May 2011 VA examination also found fault with the conclusion in a private physician's note of April 1998 that the Veteran had gastroparesis due to an in-service head injury because "no evidence" was provided for such a conclusion.  In this regard, while the record includes additional clinical reports linking gastroparesis to an in-service injury, these reports are also not probative because they are not supported in substance by clinical evidence and appear to be almost solely based on the Veteran's history.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate history provided by the Veteran is not probative.)  Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  In short therefore, the Board finds the most probative evidence of record in this matter to be the conclusion following the May 2011 VA examination, given the fact that it was based on a review of the clinical history and included supporting rationale.  

Finally, with regard to a spinal injury, the VA physician concluded following the May 2007 VA examination that the Veteran did not have any residuals relating to the spine from the 1979 jeep accident.  As a support for this determination, she noted the long period between that accident and the first spine complaints.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there was no clinical documentation of his claimed disorder).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It is noted that there is no clinical evidence of a spine disability until the April 1997 X-ray evidence of mild degenerative changes in the cervical spine.  

The more serious MRI findings in the cervical spine shown in June 2005 followed the Veteran's accident in 2004 when he fell backwards after throwing a snowball, and it was the conclusion by the VA examiner following the May 2010 VA examination that the Veteran's cervical spine disability was the result of this post-service accident.  His rationale for this conclusion was that there was no documentation of a neck injury following the 1979 jeep accident and no persistent cervical spine disability in the years thereafter.  In short, and for the reasons previously stated, the Board finds the most probative evidence in this matter to be the opinions following the May 2007 and May 2010 VA examinations.  

In addition to the clinical evidence of record, the Board has carefully considered the assertions of the Veteran, as well as the testimony presented by him and his wife at the February 2001 hearing before a Veterans Law Judge and the November 2002 hearing before a hearing officer.  However, weighing against the Veteran's credibility is the fact that some of his descriptions of the degree and nature of the disabilities he sustained in service are contradicted by the contemporaneous records contained in the STRS.  For example, while the STRs only reflect hospitalization after the 1979 jeep accident from August to December 1979, he told the VA physician who conducted the May 2007 VA examination that he had been hospitalized for two years after that accident.  Moreover, when hospitalized at a VA medical facility in October 1989, he reported that the injuries incurred in the jeep accident included a subdural hematoma and that was in a coma for two weeks.  Neither of these assertions is documented in the STRs.  In summary, therefore, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements in this regard, which the Board finds not to be credible for the reasons stated above.  

Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra. However, to link the disabilities for which service connection is claimed in the instant case requires specialized training and is therefore not susceptible of lay opinions as to cause or etiology.  

The Board acknowledges that with respect to the disabilities at issue, there is positive evidence in the form of clinical records linking such disability to service, some to exposure to Agent Orange, and others to the in-service blast injury and/or 1979 jeep accident.  However, unlike the multiple negative opinions following VA examinations conducted through May 2011, these reports do not reflect consideration of all of the evidence and are based in large part on a mere history provided by the Veteran.  The Board finds the probative value associated with this positive evidence to be outweighed by that of the negative opinions following the VA examinations that have been provided for the specific purpose of evaluating all the evidence of record, including any positive clinical evidence, to determine whether any of the disabilities at issue are the result of service.  The reports from these examinations in their totality reflect consideration of all the evidence, including that positive to the Veteran. 

In summary, therefore, given the weight the Board has placed on the multiple negative opinions following the VA examinations and the impaired credibility of the Veteran, the Board finds that the preponderance of the evidence is against the claims for service connection for a skin disability, a seizure disorder, organic brain syndrome, a stomach disability, residuals of a spinal cord injury, a central nervous disorder of the hands and feet, peripheral neuropathy, ulnar neuropathy, and prostatitis.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claims on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a skin disability, to include chloracne secondary to Agent Orange exposure, is denied. 

Entitlement to service connection for a seizure disorder is denied.  

Entitlement to service connection for organic brain syndrome is denied.  

Entitlement to service connection for a stomach disability is denied. 

Entitlement to service connection for residuals of a spinal cord injury is denied.  


[Continued on Next Page]



Entitlement to service connection for central nervous disorder of the hands and feet, to include as secondary to Agent Orange exposure, is denied. 

Entitlement to service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure, is denied.  

Entitlement to service connection for ulnar neuropathy, to include as secondary to Agent Orange exposure, is denied. 

Entitlement to service connection for prostatitis, to include as secondary to Agent Orange exposure, is denied. 



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


